 
Exhibit 10.1


[candc_logo.jpg]

April 19, 2010


Mr. Jonathan Goldman
Frederick Goldman, Inc.
154 West 14th Street
New York, NY 10011


Re:  Manufacturing/Distribution Agreement & Licensing Agreement


Dear Jonathan:


This letter agreement together with the attached Terms and Conditions and
Confidential Disclosure Agreement and the Licensing Agreement (all the foregoing
being the “Agreement”) sets forth the entire terms and conditions of the sale of
Charles & Colvard Created Moissanite® (“Product”) by Charles & Colvard, Ltd.
(“C&C”) to Frederick Goldman, Inc. (“Buyer”).


C&C hereby agrees to sell to Buyer commercially reasonable amounts of Product,
using the pricing set forth in the then current C&C price list, which C&C
warrants will be [****] and will [****] from the date on which [****] (“Buyer’s
Customer”), places its initial orders for the Test Program* and if applicable,
then [****] after the initial Sale Merchandise**.  Thereafter, pricing may
increase annually by not more than [****], provided that Buyer shall continue to
receive pricing [****].  Product purchased under this Agreement will be used by
Buyer solely in the manufacturing of jewelry containing Product (as well as
other stones) and only for the exclusive sale and distribution to Buyer’s
Customer.


During the Test Program and subject to the terms of this Agreement, C&C grants
to Buyer the exclusive right to distribute and sell jewelry containing Product
to Buyer’s Customer in [****] (the “Territory”) (the foregoing being “Exclusive
Distribution Rights”). Provided that the Test Program begins no later than
[****], C&C agrees that during the Test Program, the Exclusive Distribution
Rights will remain in effect; provided, however, if the Test Program does not
begin by [****], the Exclusive Distribution Rights hereunder shall automatically
terminate and revert to non-exclusive rights hereunder.


*Test Program: The time in which Buyer’s Customer, upon approval of the concept
of selling jewelry containing the Product, places the first test order to Buyer
for the Products in a limited amount of stores (ie; approximately [****] to
[****] stores).  This Test Program is to determine if [****] can be successful
(in their sole determination) in selling jewelry containing the Product and as
to whether or nor to expand this program into their stores as part of their base
inventory, with future sales being “Sale Merchandise” and no longer part of the
Test Program.


Provided that the Test Program has begun by [****] in accordance with the
foregoing, if Buyer’s Customer, prior to [****], orders Sale Merchandise**,
then, subject to the terms of this Agreement, Buyer’s Exclusive Distribution
Right shall continue until [****].  Thereafter, Buyer’s Exclusive Distribution
Right will automatically renew on an annual basis on [****] of each year, for so
long as Buyer purchases at least $[****] of Product from C&C, as measured on an
annual basis during the preceding twelve month term.  Notwithstanding the
foregoing, if Buyer’s Customer does not order Sale Merchandise prior to [****],
the Exclusive Distribution Rights hereunder shall automatically terminate and
revert to non-exclusive rights hereunder.


**Sale Merchandise is defined as stock orders for jewelry containing Product,
placed subsequent to a successful Test Program.


[****] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.


[candc_addr.jpg]

 
 

--------------------------------------------------------------------------------

 

 
During the term of this Agreement, C&C will be Buyer’s exclusive and sole source
for moissanite.  [****].


C&C agrees to permit Product returns for quality control purposes for a period
of [****] days from date of receipt by Buyer. In addition, during the Test
Period, C&C agrees to provide, at Buyer’s sole option, stock re-balancing [****]
at current pricing up to a maximum of [****]% of the net purchases made by Buyer
or [****]% cash refund on the return of jewels, subject to C&C damaged jewel
return policy, which has been delivered to Buyer. During the six-month “tail”
following completion of the Test Period, C&C agrees to allow a [****]% cash
refund on the return of jewels, subject to C&C damaged jewel return policy. Once
Buyer’s Customer has purchased Sale Merchandise, C&C agrees to maintain a stock
balance of Product equal to no less than [****]% of the Product purchased by
Buyer, during the prior calendar year, subject to C&C damaged jewel return
policy.


Buyer hereby recognizes, and agrees to cooperate on a commercially reasonable
basis with C&C in the protection of all C&C trademarks, copyrights and other
intellectual property. Buyer shall not make any representations or warranties
with respect to Product in advertising or promotional materials, documents or
otherwise, except as specifically approved and authorized by C&C in writing and
such written authorization shall not be unreasonably withheld or delayed, and
agrees to provide to C&C with all presentations and marketing materials. Buyer
shall not sell Product or jewelry containing Product to any customer who it
knows or has reason to know intends to misrepresent the nature of the Product.
Additionally, Buyer shall use commercially reasonable efforts to ensure its
customers abide by such guidelines.


This Agreement, together with the Terms and Conditions and Licensing Agreement
attached hereto constitutes the entire agreement between the parties, supersedes
all previous agreements, negotiations, or commitments. This Agreement shall
automatically renew as set forth herein unless terminated for just cause
pursuant to Item 8 of the Terms and Conditions. Upon any such non-renewal of
Agreement, Buyer shall be permitted to sell down existing work-in-process and
finished goods inventories at its home office, as well as at Buyer’s Customer
and C&C shall be obligated to fill open orders for a period of one year from the
date of non-renewal provided that payment by Buyer for such orders is made in
accordance with the terms hereof.


If the forgoing meets with your understanding of our agreement, please sign and
return one copy of this letter for my files.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
effective as of the date set forth above.


Charles & Colvard, Ltd.     4/21/10
 
Frederick Goldman, Inc.     4/21/10
By: /s/ Randy McCullough
 
By: /s/ Richard Goldman
Name: Randy McCullough
 
Name: Richard Goldman
Title: President & CEO
 
Title: President







[****] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.

 
 

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS


1.  ACCEPTANCE OF ORDERS.  C&C’s acceptance of all orders for Charles & Colvard
Created Moissanite® (the “Product”) and all offers and sales by C&C are subject
to and expressly conditioned upon Buyer’s acceptance of the terms and conditions
of this Agreement, and Buyer’s acceptance of any offer by C&C must be made on
such terms and conditions exactly as offered by C&C.  Any of Buyer’s terms and
conditions which are different from or in addition to those contained in this
Agreement are objected to by C&C and shall be of no effect unless specifically
agreed to in writing by C&C.  Shipment of the Product shall not be construed as
acceptance of any of Buyer’s terms and conditions which are different from or in
addition to those contained herein.
 
2.  PRICES.  The prices stated in this Agreement are F.O.B. C&C’s manufacturing
facilities and include transportation, insurance or any sales, use, excise or
other taxes, duties, fees or assessments imposed by any jurisdiction on the sale
of the Product to Buyer unless Buyer provides C&C with appropriate tax exemption
certificates.  Buyer shall promptly reimburse C&C for any taxes paid by C&C,
which are finally determined to be the responsibility of Buyer hereunder.  All
prices and other terms are subject to correction for typographical or clerical
errors.


3.  TERMS OF SALE & PAYMENT.  C&C shall provide the Product in the “good” grade
which includes slight possible color saturations and inclusions not prominently
seen with the naked eye.  Buyer shall pay for the Product net 60 days, unless an
earlier or later time for payment is specified in the Agreement (in which case
payment shall be due at the time so specified).  Each shipment shall be
considered a separate and independent transaction and payment for each shipment
shall be due accordingly.


Invoices will be issued upon shipment and payment shall be due in full within
sixty (60) days from the invoice date.  C&C reserves the right to change the
amount of or withdraw any credit extended to Buyer at any time without notice to
Buyer following a material adverse change in Buyer’s creditworthiness.  Amounts
not paid when due shall be subject to interest at the lesser of the rate of one
and one-half percent (1½%) per month or the maximum rate permitted by law.


Notwithstanding statements to the contrary herein, Buyer has the right to
withhold payment for fees that Buyer disputes in good faith; provided that,
should this occur, Buyer agrees to provide C&C with supporting documentation
explaining Buyer’s position regarding such disputed payment within thirty (30)
days of such time as payment or invoice is due.  Buyer will not withhold any
portion of fees or any other payments due C&C which are not in dispute.  During
the period of time that such dispute is pending, C&C shall not invoke any
additional charges or take any action against Buyer as a result of said
withholding; provided that, buyer is withholding only that amount being disputed
and provided further that, Buyer has provided C&C with the foregoing referenced
documentation referenced regarding the details of such dispute.


In the event of the bankruptcy or insolvency of Buyer, or the filing of any
proceeding by or against Buyer under any bankruptcy, insolvency or receivership
law, or in the event Buyer makes an assignment for the benefit of creditors, C&C
may, at its election and without prejudice to any other right or remedy,
exercise all rights and remedies granted to C&C in Section 8 as in the case of a
default by Buyer under this Agreement.


4.  DELIVERY, TITLE AND RISK OF LOSS.  All sales hereunder shall be F.O.B. C&C’s
manufacturing facilities, and the Product shall be deemed delivered to Buyer
when received by the Buyer at its main office in New York City.  Unless
otherwise agreed in writing by C&C, all transportation charges and expenses
shall be paid by Buyer, including the cost of any insurance against loss or
damage in transit which C&C may obtain on Buyer’s behalf.  C&C reserves the
right to ship the Product freight collects.


5.  EXPORT OF PRODUCTS.  Buyer shall supply C&C on a timely basis with all
necessary information and documentation requested by C&C in order to permit C&C
to export Product with respect to any sale or order solicited by Buyer
hereunder.  Buyer shall not dispose of any U.S. origin Product, software,
know-how, technical data, documentation, or other products or materials
furnished to it pursuant to this Agreement to any party or in any manner which
would constitute a violation of the Export Control Regulations of the United
States now or hereafter in effect if the disposition was made by a U.S.
corporation, or a non-U.S. corporation subject to those regulations.


6.  PERFORMANCE.  C&C represents that it has all necessary rights to provide the
Product and related intellectual property as provided to Buyer hereunder and
that neither the Product, nor any part thereof, nor any materials contained
therein, nor the grant to Buyer of any of the rights, licenses or privileges
expressly granted to it hereunder, violates or will violate or infringes or will
infringe upon any copyright, trademark, trade name, patent, contract, agreement,
literary, intellectual, artistic, or dramatic right or any other rights
whatsoever of anyone. C&C shall make a reasonable effort to observe the dates
specified herein or such later dates as may be agreed to by Buyer for delivery
or other performance, but C&C shall not be liable for any delay in delivery or
failure to perform due to acceptance of prior orders, strike, lockout, riot,
war, fire, act of God, accident, delays caused by any subcontractor or supplier
or by Buyer, technical difficulties, failure or breakdown of machinery or
components necessary to order completion, inability to obtain or substantial
rises in the price of labor or materials or manufacturing facilities, or
compliance with any law, regulation, order or direction, whether valid or
invalid, of any governmental authority or instrumentality thereof, or due to any
unforeseen circumstances or any causes beyond its control, whether similar or
dissimilar to the foregoing and whether or not foreseen.  No penalty of any kind
shall be effective against C&C for delay or failure; provided, however, that if
the delay or failure extends beyond sixty (60) days from the originally
scheduled date, either party may, with written notice to the other, terminate
this Agreement without further liability.
 

 
 

--------------------------------------------------------------------------------

 
 
7.  ACCEPTANCE.  All Product delivered hereunder shall be deemed accepted by
Buyer as conforming to this Agreement, and Buyer shall have no right to revoke
any acceptance, unless written notice of the claimed nonconformity is received
by C&C within [****] days of delivery thereof.  Notwithstanding the foregoing,
any use of the Product by Buyer, its agents, employees, contractors or
licensees, for any purpose, after delivery thereof, shall constitute acceptance
of that product by Buyer.


8.  DEFAULT AND TERMINATION.  Buyer may terminate this Agreement if C&C
materially defaults in the performance of its obligations hereunder and fails to
cure such default within sixty (60) days after written notice thereof from
Buyer. Such termination shall be Buyer’s sole remedy in the event of a default
by C&C.


Buyer shall be deemed in material default under this Agreement if Buyer fails to
pay any amounts when due hereunder (subject to the provisions of Section 3
herein), cancels or attempts to cancel this Agreement prior to delivery or
refuses delivery or otherwise fails to perform its material obligations
hereunder or is placed in bankruptcy, receivership, or liquidation, is
nationalized, becomes insolvent, or makes an assignment for the benefit of its
creditors, or otherwise.  In the event of a material default by Buyer, C&C may,
upon written notice to Buyer, (1) suspend its performance and withhold
shipments, in whole or in part, (2) terminate this Agreement, (3) declare all
sums owing to C&C immediately due and payable and/or (4) recall Product in
transit, retake same and repossess any Product held by C&C for Buyer’s account,
without the necessity of any other proceedings, and Buyer agrees that all
Product so recalled, taken or repossessed shall be the property of C&C, provided
that Buyer is given complete credit therefore.  Exercise of any of the foregoing
remedies shall not be construed as limiting, in any manner, any of the rights or
remedies available to C&C under the Uniform Commercial Code or other laws.


9.  INDEMNIFICATION.  Buyer shall defend, indemnify, and hold harmless C&C and
its officers, directors, agents and employees from and against any and all
claims, causes of action, damages, losses costs, and expenses (including
reasonable attorneys’ fees), judgments and liabilities made against or incurred
by C&C arising out of the acts or omissions or breach by Buyer, its employees,
and agents in the performance of this Agreement. C&C shall defend, indemnify,
and hold harmless Buyer and its officers, directors, agents and employees from
and against any and all claims, causes of action, damages, losses costs, and
expenses (including reasonable attorneys’ fees), judgments and liabilities made
against or incurred by Buyer as a result of any claim that the Product in the
form delivered to Buyer infringes upon the intellectual property rights of any
third party. If such a claim of infringement arises, or if in C&C’s judgment is
likely to arise, Buyer agrees to allow C&C, at C&C’s option and sole expense, to
procure the right for Buyer to continue to exercise its rights and licenses
granted herein, or to replace or modify the Product so it becomes noninfringing.
The obligations of C&C under this Section 9 shall survive the termination
hereof.
 
10.  PATENTS AND OTHER INTELLECTUAL PROPERTY RIGHTS.  The sale of the Product
hereunder does not convey any expressed or implied license under any patent,
copyright, trademark or other proprietary rights owned or controlled by C&C,
whether relating to the Product sold or any manufacturing process or other
matter.  All rights under any such patent, copyright, trademark or other
proprietary rights are expressly reserved by C&C.


11.  MANUFACTURING PRACTICES.  When engaged in the design, production or
distribution of any jewelry containing the Product, Buyer and its agents,
sub-manufacturers, or contractors involved in the design, production, or
distribution of jewelry containing the Product shall not engage in the use of
child labor, prison or any type of forced labor, or any other labor practices
that may violate the sensibilities of the American public.  Buyer shall certify
to C&C from time to time, upon C&C’s demand, that it, and shall cause, its
agents, sub-manufacturers, or contractors involved in the design, production, or
distribution of the Product do not engage in such labor practices.  Upon C&C’s
demand, Buyer shall also certify that all rules and regulations, as well as all
measures of safety, health, and labor practices, recommended or requested by the
relevant authorities of Buyer’s governing municipalities, as well as the
governing municipalities of Buyer’s agents, sub-manufacturers, or contractors
involved in the design, production or distribution of the Product have been
complied with in all material respects.  Buyer shall indemnify C&C for, and hold
C&C harmless from, all claims, actions or demands arising from any action or
omission that occurs on Buyer’s, its agent’s, sub-manufacturer’s or contractor’s
premises.  Furthermore, C&C guarantees that no radioactive process has been
utilized in the manufacturing process of the Product.


12.  LIMITED WARRANTY.  Other than as set out herein (including the attached
Licensing Agreement), C&C makes no warranty or other representation concerning
the Product; and, other than as specifically provided in this Agreement, C&C’s
liability is limited to replacement of any Product not conforming to the
specifications set out in Section 3 of this Agreement upon their return to C&C.
Buyer reserves the right to return any Product not conforming to the
specifications set out herein to C&C.  C&C shall pay return shipping, handling
and insurance on the replacements for the Product that does not meet the
specifications in Section 3.  All returned Product must be accompanied by a
return authorization number that should be displayed prominently on the outside
of the package.  All other shipping, handling and insurance for returns shall be
paid by Buyer.  The warranty set forth in this Section 12 is intended solely for
the benefit of Buyer.  All claims hereunder shall be made by Buyer and may not
be made by Buyer’s customers.  THE WARRANTY SET FORTH ABOVE IS IN LIEU OF ALL
OTHER WARRANTIES, EXPRESSED OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED
BY C&C, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OF
FITNESS FOR A PARTICULAR PURPOSE OF USE.
 

 
[****] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.

 
 

--------------------------------------------------------------------------------

 
 
13.  CONFIDENTIALITY.  Each of Buyer and C&C shall treat the terms of this
Agreement as confidential and shall not disclose such terms to any third party,
other than their respective professional advisors (e.g., accountants, attorneys
and bankers) for any purpose without the prior written consent of the other
party, or as required by applicable law


14.  ASSIGNABILITY.  Neither party shall have the right to assign, delegate, sub
license, or otherwise transfer its rights and obligations under this Agreement
without the prior written consent of the other party unless under the
circumstances of a majority sale of either party, in which case such consent
shall not be unreasonably withheld, conditioned or delayed.  Any attempted
assignment or sub license by Buyer without C&C’s prior written consent shall be
void and of no force and effect, and shall constitute a material breach of this
Agreement.


15.  NOTICE.  Any notice required or permitted in this Agreement shall be in
writing and be given by facsimile or international express mail delivery
service, which is able to track and confirm delivery, properly addressed to the
party to be notified at its address as stated in this Agreement or its last
known address, and shall be deemed delivered when so transmitted, if sent by
facsimile and receipt is acknowledged in writing or otherwise when actually
received, or on the second day after mailing, if sent via an international
express mail delivery service.


16.  GOVERNING LAW AND LANGUAGE.  This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
regard to its conflicts-of-law rules, and the laws of the United States of
America.  Buyer consents to the jurisdiction of the courts of the State of North
Carolina in connection with all disputes or controversies arising under this
Agreement.  This Agreement is entered into in the English language and in all
matters involving the interpretation of this Agreement, the English text shall
govern.


17. LIMITATION OF LIABILITY.  IN NO EVENT SHALL C&C PARTY BE LIABLE TO BUYER FOR
INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT
LIMITED TO, ANY CLAIM FOR DAMAGES BASED UPON LOST PROFITS.  In addition, in no
event shall the collective, aggregate liability of C&C exceed the amount of
compensation actually received by C&C from Buyer pursuant to the Purchase Order
under which such claim is raised.


18.  BINDING EFFECT.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 

 
 

--------------------------------------------------------------------------------

 
 
LICENSING AGREEMENT


This Agreement (this “Agreement”) is by and between Charles & Colvard, Ltd.,
having its principal office at 300 Perimeter Park Drive, Suite A, Morrisville,
North Carolina 27560, United States of America (“Licensor") and Frederick
Goldman, Inc., 154 West 14th Street, New York, NY 10011 (“Licensee”):


A.  Licensor desires to license certain of its trademarks, which are set forth
in the Charles & Colvard’s Brand Identity Guidelines attached hereto (the
“Trademarks and Copyright Works”).


B.  The Trademarks and Copyright Works are valuable rights of the
Licensor.  Licensor desires to and Licensee agrees to protect the integrity of
the Trademarks and Copyright Works so as to avoid consumer confusion and to
distinguish Licensor’s products from those of its competitors.  Licensee shall
exercise this protection by conforming to certain guidelines concerning the use
of the Trademarks and Copyright Works, as described in the Brand Identity
Guidelines.


C.  Licensee wishes to use the Trademarks and Copyright Works in connection with
the advertising, promotion and sale of Licensee’s products which incorporate
Charles & Colvard Created Moissanite® jewels.


Now, therefore, in consideration of the mutual promises of the Agreement, the
parties agree as follows:


1.           GRANT OF LICENSE


Licensor grants to Licensee, subject to the terms and conditions of this
Agreement, the non-exclusive right to use the Trademarks and Copyright Works
listed in the Brand Identity Guidelines, in connection with Licensee’s
advertisement, promotion and sale of Licensee’s products which incorporate
Charles & Colvard Created Moissanite® jewels.  Licensee may use the Trademarks
and Copyright Works only: (i) in [****]; (ii) in connection with Licensee’s
advertisements, promotional and sales materials (including but not limited to
online advertising and promotion)  (collectively “Advertisements”) relating to
Licensee’s products; and (iii) as permitted by this Agreement.  Licensee may
make no other use of the Trademarks and Copyright Works and Licensor reserves
any rights, benefits and opportunities not expressly granted to Licensee under
this Agreement.


2.           TERM AND TERMINATION


The term of this Agreement and the license granted hereby shall begin on the
date of this Agreement, continue for so long as the Licensee is purchasing
Charles & Colvard Created Moissanite® jewels pursuant to the attached
Manufacturing/Distribution Agreement and shall terminate upon the final sale of
the Licensee’s work-in-process and finished goods inventory, and any open orders
filled by Licensor, pursuant to the terms thereof.


3.           ROYALTIES


Licensee is not obligated to pay Licensor any royalties for the use of the
Trademarks or Copyright Works under the terms of this agreement.


4.           QUALITY AND APPROVAL


(a)      Purpose of Quality Control.  In order to maintain the quality and
reputation of the Trademarks and the rights in the Copyright Works, all
Advertisements must have Licensor’s prior approval.


(b)      Pre-approved Materials.  All advertising, promotional and sales
material bearing or incorporating the Trademarks and/or Copyright Works which
are supplied to Licensee directly by Licensor, without change or alteration of
any kind, shall be considered approved.


(c)      Materials Requiring Prior Approval.  Licensor and Licensee shall
cooperate in the development by Licensee of Advertisements containing the
Trademarks and/or Copyright Works which are not pre-approved to facilitate the
timely approval of such materials. Licensee shall submit to Licensor for prior
approval any and all Advertisements containing or bearing the Trademarks and/or
Copyright Works which are not pre-approved.  Licensee shall not use the
Trademarks and/or Copyright Works in connection with Advertisements before
obtaining Licensor’s approval.  Licensor may withhold its approval for any
reason.  If Licensor fails to approve a submittal within twenty (20) days after
receipt of Licensee’s submission, such failure shall constitute a disapproval of
the submittal.
 

 
[****] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.

 
 

--------------------------------------------------------------------------------

 
 
(d)      Changes. If during the term of this Agreement there is to be any change
to Advertisements bearing or incorporating the Trademarks and/or Copyright Works
(even if such changes do not relate to a change in the display of Trademarks and
Copyright Works) after the initial approval, the changed Advertisements shall be
considered new proposed Advertisements and Licensee must comply with the
provisions of Section 4(b) prior to using the changed Advertisements.


5.           TRADEMARK AND COPYRIGHT OWNERSHIP AND NOTICES


(a)      Licensee's use of the Trademarks shall, depending upon the directions
provided by Licensor, in every instance be combined with one of the following
notices: (i) Reg. U.S. Pat. & TM. Off.; (ii) ®; (iii) Trademark of Charles &
Colvard; (iv) TM; or (v) such other similar language as shall have Licensor's
prior approval.


(b)      Licensor and Licensee agree and intend that all material, including
without limitation all artwork and designs, created by Licensee or any other
person or entity retained or employed by Licensee bearing, displaying or
containing the Trademarks or Copyright Works (“Copyright Materials”) are works
made for hire within the meaning of the United States Copyright Act and shall be
the property of Licensor, unencumbered by moral rights.  As owner, Licensor
shall be entitled to use and license others to use the Copyright Materials.  To
the extent the Copyright Materials are not works made for hire, Licensee hereby
irrevocably assigns to Licensor, its successors and assigns, the entire right,
title and interest in perpetuity throughout the world in and to any and all
rights, including all copyrights and related rights in such Copyright
Materials.  Licensee warrants and represents that: (i) the Copyright Materials
are completely original and are not based on or derived from the work or works
of any third party; (ii) only Licensee created or contributed to the Copyright
Materials; (iii) the Copyright Materials are an original work of authorship, and
no royalties, honorariums or fees were, are or will be payable to other persons
by reason of Licensor’s use of the Copyright Materials; and (iv) the Copyright
Materials do not infringe the rights of others.  If Licensee wishes to retain a
third party to assist Licensee in the creation of the Copyright Materials that
include Trademarks, Licensee shall obtain Licensor’s prior approval and shall
obtain and provide to Licensor an original assignment from the third party to
Licensor of the third party’s rights in the Copyright Material.


(c)      The following notice (or such other notice as shall have Licensor's
prior approval) shall appear in connection with the Copyright Works and/or
Copyright Materials at least once on Advertisements using Copyright Works and/or
Copyright Materials: © (year of first publication) Charles & Colvard® All Rights
Reserved.


(d)      Licensee shall not use any language or display the Trademarks,
Copyright Works and Copyright Materials in such a way as to create the
impression that the Trademarks, Copyright Works and Copyright Materials belong
to Licensee.  Licensee shall not use any Trademark, any trademark incorporating
all or any part of the Trademarks, the Copyright Works or the Copyright
Materials on any business sign, business cards, stationery or forms (except as
licensed herein), or as the name of Licensee’s corporation or business or any
division thereof, unless otherwise agreed by Licensor in writing.  Licensee
waives all claims to any rights in materials bearing the Trademarks, Copyright
Works and Copyright Materials beyond the limited permission to use the
Trademarks granted in this Agreement.


(e)      Upon Licensor's request and without further consideration, Licensee
agrees to execute any additional documents proposed by Licensor, or do or have
done all things as may be requested by Licensor to vest and/or confirm the sole
and exclusive ownership of all right, title and interest, including copyrights
and related rights in and to the Copyright Materials in favor of Licensor, its
successors and assigns.


(f)       Licensee hereby irrevocably assigns and transfers to Licensor, or if
applicable, Licensee agrees to obtain an appropriate assignment by an author to
the Licensor, to the extent permissible in any jurisdiction, any and all moral
rights in and to the Copyright Materials and, where non-assignable, Licensee
hereby irrevocably waives, or if applicable, Licensee agrees to obtain an
appropriate waiver by any authors of, in favor of the Licensor, its successors,
assigns, employees, agents, representatives and/or any persons acting under
Licensor's authority, any and all moral rights in such Copyright Materials.


(g)      The use of any word, name, symbol or device by Licensee to identify or
distinguish any of Licensor’s products shall inure to the benefit of
Licensor.  The use of any such word, name, symbol or device in connection with
Advertisements shall be made only with Licensor's prior approval.  All trademark
rights in any such word, name, symbol or device shall belong to Licensor and
shall be exercised by Licensee only pursuant to Licensor's prior, written
approval.  At its sole discretion, Licensor may amend Exhibit 1 to include any
such word, name, symbol or device.



 
 

--------------------------------------------------------------------------------

 
 
6.           RIGHTS IN THE TRADEMARKS AND COPYRIGHT WORKS; LICENSEE INTELLECTUAL
PROPERTY


(a)      Licensor and Licensee have the full right, power and authority to enter
into this Agreement, to grant the rights herein granted each to the other party
and to fully perform each of its obligations hereunder.


(b)     Neither the Trademarks, Copyright Works and Copyright Materials nor any
part thereof, nor any materials contained therein, as provided to Licensee by
Licensor, nor the grant to Licensee of any of the rights, licenses or privileges
herein granted to Licensee, violates or will violate or infringes or will
infringe upon any copyright, trademark, trade name, patent, contract, agreement,
literary, intellectual, artistic, or dramatic right or any other rights
whatsoever of anyone.


(c)      Licensee shall not make any unlicensed use, file any application for
registration or claim any other proprietary right to any of the Trademarks,
Copyright Works, Copyright Materials or derivations or adaptations thereof, or
any marks or works similar thereto.


(d)      Licensee acknowledges the validity of and Licensor's title to the
Trademarks, Copyright Works and Copyright Materials and shall not do or suffer
to be done any act or thing, which will impair the rights of Licensor in and to
the Trademarks, Copyright Works or Copyright Materials.  Licensee shall not
acquire and shall not claim any title or any other proprietary right to the
Trademarks, Copyright Works, Copyright Materials or in any derivation,
adaptation, variation or name thereof by virtue of this license or Licensee's
creation or usage.


(e)  Licensor acknowledges and agrees that Licensee may use the Trademarks,
Copyright Works and Copyright Materials together or in connection with other
names, marks or logos owned by or licensed to Licensee (collectively,
"Licensee's Marks"), and that, as between Licensor and Licensee, Licensee's
Marks are and shall remain the exclusive property of Licensee, and Licensor
shall have no right or license to use any of Licensee's Marks in any
manner.  Neither the Licensee’s Marks nor any use thereof in connection with the
Trademarks, Copyright Works and Copyright Materials violates or will violate or
infringes or will infringe upon any copyright, trademark, trade name, patent,
contract, agreement, literary, intellectual, artistic, or dramatic right or any
other rights whatsoever of anyone.


7.           ELECTRONIC MATERIALS


 
(a)  CD ROM USE



Charles & Colvard, Ltd. (“Licensor”) hereby grants to you (“Licensee”) a
limited, non-exclusive, royalty-free license to use certain trademarks and
certain copyrights in works as are made available by Licensor on specified CD
Rom (the “Licensed Materials”) solely in connection with the advertising,
promotion, and sale of Licensee’s products which incorporate Charles & Colvard
Created Moissanite®.  Licensee is granted the right to use the Licensed
Materials only in conformity with the terms of this agreement and the guidelines
concerning the use of Licensor’s trademarks and copyright works as described in
the Brand Identity Guidelines, as may be amended from time to time.  Licensee
may make no other use of the Licensed Materials, and Licensor reserves any
rights, benefits, and opportunities not expressly granted to Licensee under this
agreement.


The Licensee may not include the Licensed Materials in any electronic files to
be distributed or used by others without first obtaining the specific written
consent of Licensor.  Furthermore, the Licensee shall have no right to, nor
shall it attempt to challenge, assign, sublicense, transfer, pledge, lease,
rent, or share the rights granted under this License Agreement to or with any
third party, in whole or in part, without the prior written consent of
Licensor.  Licensee acknowledges and agrees that the Licensed Materials (and
trademarks and copyrights therein) are proprietary to Licensor and protected
under applicable U. S. and foreign laws.


Upon termination of this Agreement, Licensee must destroy all copies, electronic
or otherwise, of the Licensed Materials and/or any materials incorporating parts
thereof.  Licensee may terminate this agreement at any time by destroying the
Licensed Materials and/or any materials incorporating parts thereof in
Licensee’s possession.


Licensee agrees to comply with Licensor’s standards for controlling the quality
of products sold under or in connection with the Licensed Materials.


Licensee may not reverse engineer, modify, or create derivative works based upon
the Licensed Materials or any part thereof, except as is specifically permitted
in the Brand Identity Guidelines.


The following notice (or such other notice as shall have Licensor’s prior
written approval) shall appear in connection with the Licensed Materials at
least once on all documentation:  “Used pursuant to license from Charles &
Colvard, Ltd.” License shall also use “Ó (year of first publication) Charles &
Colvard, Ltd. All Rights Reserved” in connection with copyright works and Ô or
Ò, as appropriate, in connection with trademarks, which shall be provided to
Licensee.

 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)  WEBSITE



Charles & Colvard, Ltd. (“Licensor”) hereby grants to you (“Licensee”) a
limited, non-exclusive, royalty-free license to use certain trademarks and
certain copyrights in works as are made available by Licensor for electronic
download (the “Licensed Materials”) solely in connection with the advertising,
promotion, and sale of Licensee’s products which incorporate Charles & Colvard
Created Moissanite®.  Licensee is granted the right to use the Licensed
Materials only in conformity with the terms of this agreement and the guidelines
concerning the use of Licensor’s trademarks and copyright works as described in
the Brand Identity Guidelines, as may be amended from time to time.  Licensee
may make no other use of the Licensed Materials, and Licensor reserves any
rights, benefits, and opportunities not expressly granted to Licensee under this
agreement.


The Licensee may not include the Licensed Materials in any electronic files to
be distributed or used by others without first obtaining the specific written
consent of Licensor.  Furthermore, the Licensee shall have no right to, nor
shall it attempt to challenge, assign, sublicense, transfer, pledge, lease,
rent, or share the rights granted under this License Agreement to or with any
third party, in whole or in part, without the prior written consent of
Licensor.  Licensee acknowledges and agrees that the Licensed Materials (and
trademarks and copyrights therein) are proprietary to Licensor and protected
under applicable U. S. and foreign laws.


Upon termination of this Agreement, Licensee must destroy all copies, electronic
or otherwise, of the Licensed Materials and/or any materials incorporating parts
thereof.  Licensee may terminate this agreement at any time by destroying the
Licensed Materials and/or any materials incorporating parts thereof in
Licensee’s possession.


Licensee agrees to comply with Licensor’s standards for controlling the quality
of products sold under or in connection with the Licensed Materials.


Licensee may not reverse engineer, modify, or create derivative works based upon
the Licensed Materials or any part thereof, except as is specifically permitted
in the Brand Identity Guidelines.


The following notice (or such other notice as shall have Licensor’s prior
written approval) shall appear in connection with the Licensed Materials at
least once on all documentation:  “Used pursuant to license from Charles &
Colvard, Ltd.” License shall also use “Ó (year of first publication) Charles &
Colvard, Ltd All Rights Reserved” in connection with copyright works and Ô or Ò,
as appropriate, in connection with trademarks.


From time to time, Licensor may add other articles, trademarks, or copyright
works for electronic download, and the parties agree that by such action this
agreement shall be amended to include such additions.


8.           COOPERATION WITH LICENSOR


If Licensee learns of any infringement of the Trademarks, Copyright Works or
Copyright Materials or of the existence, use or promotion of any mark or design
similar to the Trademarks, Copyright Works or Copyright Materials, Licensee
shall promptly notify Licensor.  Licensor will, in its discretion, decide
whether to object to such existence, use or promotion.  Licensee agrees to
cooperate fully with Licensor in the prosecution of any trademark or copyright
application that Licensor may desire to file or in the conduct of any litigation
relating to the Trademarks, Copyright Works or Copyright Materials, as may
reasonably be required by Licensor.


9.           EXTENT AND AMENDMENT OF THE LICENSE


From time to time, Licensor may add other articles, trademarks, or copyright
works to this Agreement, and the parties agree that by such action this
Agreement shall be amended to include such additions.  Furthermore, upon written
notice from Licensor that it has changed the appearance of any of the Trademarks
or Copyright Works, Licensee shall incorporate the new version of the changed
Trademark or Copyright Work into all Advertisements or other materials bearing
the changed Trademark or Copyright Work within a commercially reasonable time
period following Licensor's initial notice.


10.         COMPLIANCE WITH GOVERNMENT STANDARDS


Licensee represents and warrants that the Advertisements shall comply with, meet
and/or exceed all Federal, State or Provincial, and local laws, ordinances,
standards, regulations and guidelines, including, but not limited to, those
pertaining to product, quality, labeling and propriety.  Licensee agrees that it
will not publish material in its Advertisements or cause or permit any material
to be published, in violation of any such Federal, State or Provincial, or local
law, ordinance, standard, regulation or guideline.



 
 

--------------------------------------------------------------------------------

 

 
11.           POST-TERMINATION AND-EXPIRATION RIGHTS AND OBLIGATIONS


(a)      At the expiration or termination of this Agreement, all rights granted
to Licensee under this Agreement shall forthwith revert to Licensor, and
Licensee shall refrain from further use of the Copyright Works, Copyright
Materials and/or the Trademarks, either directly or indirectly, or from use of
any marks or designs similar to the Copyright Works, Copyright Materials or the
Trademarks.  Licensee will immediately cease all use of Advertisements bearing
or including the Trademarks, Copyright Works and/or Copyright
Materials.  Licensee also shall turn over to Licensor all photographs, codes and
other materials, which reproduce the Copyright Works, Copyright Materials or the
Trademarks or shall provide evidence satisfactory to Licensor of their
destruction.  Licensee shall be responsible to Licensor for any damages caused
by the unauthorized use by Licensee of such photographs, codes and other
materials, which are not turned over to Licensor.


(b)      Licensee acknowledges that any breach or threatened breach of any of
Licensee’s covenants in this Agreement relating to the Trademarks, Copyright
Works and/or Copyright Materials, including without limitation, Licensee’s
failure to remove such materials from its Advertisements at the termination or
expiration of this Agreement will result in immediate and irreparable damage to
Licensor and to the rights of any subsequent license of Licensor.  Licensee
acknowledges and admits that there is no adequate remedy at law for any such
breach or threatened breach, and Licensee agrees that in the event of any such
breach or threatened breach, Licensor shall be entitled to injunctive relief and
such other relief as any court with jurisdiction may deem just and proper,
without the necessity of Licensor posting any bond.


12.           ASSIGNMENT AND SUBLICENSE
(a)      Licensee shall not assign or transfer any of its rights under this
Agreement or delegate any of its obligations under this Agreement (whether
voluntarily, by operation of law or otherwise) without Licensor’s prior approval
unless under the circumstances of a majority sale of Licensee, in which case
such consent shall not be unreasonably withheld, conditioned or delayed.  Any
attempted assignment, transfer, or delegation by Licensee without such approval
shall be void and a material breach of this Agreement.  A change in the majority
ownership or a material change in the management of Licensee shall constitute an
assignment of rights under this Section requiring Licensor’s prior approval, as
provided above.




13.           INDEPENDENT CONTRACTOR


Licensee is an independent contractor and not an agent, partner, joint venture,
affiliate or employee of Licensor.  No fiduciary relationship exists between the
parties.  Neither party shall be liable for any debts, accounts, obligations or
other liabilities of the other party, its agents or employees, Licensee shall
have no authority to obligate or bind Licensor in any manner.  Licensor has no
proprietary interest in Licensee and has no interest in the business of
Licensee, except to the extent expressly set forth in this Agreement.


14.           SEVERABILITY


If any provision of this Agreement shall be determined to be illegal and
unenforceable by any court of law or any competent government or other
authority, the remaining provisions shall be severable and enforceable in
accordance with their terms so long as this Agreement without such terms or
provisions does not fail of its essential purpose or purposes.  The parties will
negotiate in good faith to replace any such illegal or unenforceable provision
or provisions with suitable substitute provisions which will maintain the
economic purposes and intentions of this Agreement.


15.           INDEMNIFICATION


Subject to the provisions of Section 17 of the Agreement, the Licensor shall
indemnify and hold harmless Licensee, its successors and assigns, including any
customers, from any loss, liability, claim, damage and expenses (including
reasonable attorney’s fees) arising from any breach or inaccuracy in any of
Licensor’s representations and warranties made by Licensor hereunder.  If a
claim of infringement arises, or if in Licensor’s judgment is likely to arise,
Licensee agrees to allow the Licensor, at Licensor’s option and sole expense, to
procure the right for Licensee to continue to exercise its rights and licenses
granted herein, or to replace or modify the Copyright Works, Copyright Materials
and/or the Trademarks so they become noninfringing. The Licensee shall indemnify
and hold harmless Licensor, its successors and assigns, including any customers,
from any loss, liability, claim, damage and expenses (including reasonable
attorney’s fees) arising from any breach or inaccuracy in any of Licensee’s
representations and warranties made by Licensee hereunder.
 



 
 

--------------------------------------------------------------------------------

 
 
16.           SURVIVAL


Licensee's obligations and agreements under Sections 6, 11 and 15 shall survive
the termination or expiration of this Agreement.


17.           MISCELLANEOUS


(a)           Captions.  The captions for each Section have been inserted for
the sake of convenience and shall not be deemed to be binding upon the parties
for the purpose of interpretation of this Agreement.


(b)           Scope and Amendment of Agreement.  This Agreement, together with
the Manufacturing/Distribution Agreement and Terms and Conditions attached
hereto, constitutes the entire agreement between the parties with respect to the
use of Licensor’s Trademarks, Copyright Works and Copyright Materials and
supersedes any and all prior and contemporaneous negotiations, understandings or
agreements in regard to such subject matter and is intended as a final
expression of their Agreement.  With the exception of the addition of new
Trademarks, Copyright Works, and Copyright Materials as provided for in Section
9, this Agreement may be amended only by written instrument expressly referring
to this Agreement, setting forth such amendment and signed by Licensor and
Licensee.


(c)           Governing Law; Interpretation; and Venue.  This Agreement will be
deemed to have been executed in the State of North Carolina, United States of
America and will be construed and interpreted according to the laws of that
State without regard to its conflicts of law principles or rules.  The parties
agree that each party and its counsel has reviewed this Agreement and the normal
rule of construction that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement. In
the event of litigation to enforce the terms of this Agreement, the parties
consent to venue in an exclusive jurisdiction of the courts of Wake County,
North Carolina and the Federal District Court for the Eastern District of North
Carolina.


(d)           Attorneys' Fees.  In the event of litigation relating to this
Agreement, if a court of competent jurisdiction determines by a final,
nonappealable order that a party has breached this Agreement, the non-prevailing
party shall be liable and shall pay to the prevailing party the reasonable legal
fees and expenses the prevailing has incurred in connection with such
litigation, including any appeal therefrom.


(e)           Waiver.  The failure of Licensor to insist in any one or more
instances upon the performance of any term, obligation or condition of this
Agreement by Licensee or to exercise any right or privilege herein conferred
upon Licensor shall not be construed as thereafter waiving such term,
obligation, or condition or relinquishing such right or privilege, and the
acknowledged waiver or relinquishment by Licensor of any default or right shall
not constitute waiver of any other default or right.  No waiver shall be deemed
to have been made unless expressed in writing and signed by the Chief Executive
Officer.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives on the dates indicated below.


CHARLES & COLVARD, LTD.
 
LICENSEE:  Frederick Goldman, Inc.
     
By: /s/ Randy McCullough           Date: 4/21/10
 
By: /s/ Richard Goldman                       Date: 4/21/10
   
Richard Goldman
   
President




 
 

--------------------------------------------------------------------------------

 
